(Rev 4/18)
                                                                                                                                     UNITED STATES DISTRICT COURT
                                                                                                                                          DISTRICT OF ALASKA
                                                                                                                                       EXHIBIT LIST OF PLAINTIFF

Case No.: 3:19-cv-00138-HRH                                                                                                                                                    Judge: H. RUSSEL HOLLAND
Title: RAYMOND JAMES TRUST, N.A.
  vs.
       VONNA KAY HUSBY, ET AL.
Dates of Hearing/Trial: May 21, 2019
Deputy Clerk/Recorder: Jessica Solnick
Official Reporter:                                                                                                            None Present

Attorney for Plaintiff
Kevin M. Cuddy
Bryn Resser Pallesen


                                                                                                                                                    EXHIBITS

          EX# STIP STIP                                                                                                     ID 2     AD 2                         DESCRIPTION OF EXHIBIT
             AUTH 1 ADM 1
                              1                                                                                              X               February 1, 2019 Emails
                              2                                                                                              X               Affidavit for Personal Property




1
               See Local Civil Rule 39.3 (b)(1)(ii) regarding stipulations as to authenticity and admissibility of exhibits.
1 See Local Civ il Rule 39. 3 (b)(1)(ii) regarding stip ulatio ns as to au thenticity and admissibility of exhibits.




2
               These columns are for clerk’s use only
2 These columns are for clerk’s use only




                                                                                                                       Case 3:19-cv-00138-HRH Document 20 Filed 05/21/19 Page 1 of 1
